DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 9, and 15 were amended on 03/18/2022
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the amendment to claim(s) 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8- 11, 14- 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotsch et al. (US 20060229918 A1) in view of Sullivan (US 20150101065 A1) and Wong et al. (US 9646169 B2).
Regarding claim 1, Fotsch et al. (US 20060229918 A1) teaches:
an electronic record data object storage system configured for maintaining a plurality of record data objects each comprising a plurality of data elements, at least by paragraph [0056] which describes a plurality of record data objects related to personal health record and plurality of data elements associated with the personal health record stored in one or more system database described in para. 0069.)
 the system comprising: one or more memory storage repositories storing one or more record data objects each comprising a plurality of data elements, wherein each of the one or more record data objects comprises access data for each data element stored therein, and wherein the access data for each data element has associated ownership data identifying access credentials of the data element and wherein the record data object comprises a first data element identifying first access credentials associated with a first user identifier and a second data element identifying second access credentials associated with a second user identifier, at least by (paragraph [0089-0090, 0106-0108] and Fig. 8, which describes the ability of a user to grant access and permission type (e.g. identifying access credentials) to select portions of their patient electronic health record to a plurality of individuals (e.g. each data element has associated ownership data identifying access credentials of the data element and wherein the record data object comprises a first data element identifying first access credentials associated with a first user identifier and a second data element identifying second access credentials associated with a second user identifier) where such individuals granted access are identified by their ID (see para. 0094, 0108).
one or more processors collectively configured to: receive a record data object access request for a particular record data object, wherein the record data object access request is associated with a requesting user identifier; retrieve access data associated with the particular record data object; and generate a user interface for the record data object by: identifying one or more authorized data elements from the one or more data elements stored within the particular record data object, wherein the one or more authorized data elements have associated ownership data identifying the requesting user identifier; and populating one or more user interface data elements of the user interface with the one or more authorized data elements, at least by (paragraph [0094, 0096] which describes the graphical interface which the individual with granted access to the patient's electronic personal health record or portions thereof, can access using their login information, the indication of accessing patients information is interpreted as access request for a particular record data object.  Furthermore based on the access granted in para. 0089-0093, the portions that were granted access to the particular individual accessing the patient information would be displayed while portions which were not granted access would not be displayed.
But Fotsch fails to specifically describe: receive a record data object access request for a particular record data object
However, Sullivan (US 20150101065 A1) teaches the above limitations at least by (paragraph [0026-0027, 0038] which describes receiving a request for a particular information from an individual, the information can be medical information or other types of information and can also be for a sub-portion of the data record (e.g. access request for a particular record data object).  Claim 9 further describe the ability to use entity identifier which identifies the requestor and is used to determine whether they were granted access to the requested data.)
Also Fotsch and Sullivan fails to specifically describe: each of the one or more record data objects comprises ownership data associated with the record data object… and wherein ownership data associated with the each data element can be different from each other and can be different from ownership data associated with the record data object
However, Wong et al. (US 9646169 B2) discloses the above limitation at least by (col. 7 lines 29-41, claims 4, 12 and 14, which describes customer organization data (e.g. record data object) where each of the multiple customer organizations have distinct ownership (e.g. ownership data associated… different from each other and can be different from ownership data associated with the record data object) of separate portions of the customer organization data (e.g. each data element) 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to incorporate the teaching of Sullivan and Wong into the teaching of Fotsch as they relate to control the access to data and because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of enabling the ability to request authorization for a recipient to access stored data while comply with variety of privacy laws as taught by Sullivan in para. 0008 and 0023.  And to further provide individual distinct permission/grant/access control at taught by Wong in col. 7 lines 38-41.
As per claim 2, claim 1 is incorporated and Fotsch fails to disclose: 
wherein the record data object access request identifies a requested data element of the particular record data object, and wherein the one or more processors are collectively further configured to: determine whether the requesting user identifier is identified within the ownership data associated with the requested data element; upon determining that the requesting user identifier is identified within the ownership data associated with the requested data element, populate one or more user interface data elements of the user interface with the requested data element; upon determining that the requesting user identifier is not identified within the ownership data associated with the requested data element, transmit an access request notification to a user computing entity associated with a user identifier included within the ownership data of the requested data element; and upon receipt of an approval response from the user computing entity associated with the user identifier included within the ownership data of the requested data element, populate one or more user interface data elements of the user interface with the requested data element.
However, Sullivan (US 20150101065 A1) teaches the above limitations at least by (paragraph [0044] which describes the requestor requesting data records and their identify is checked to see of the requestor has been authorized to access the data records, upon detecting that they are not, further request for authorization for access to the data is requested and after it is granted by the owner of the data is the information released.  And where they are pre-authenticated to view the requested data, the data is presented to the requestor, see para. 0047-0048)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to incorporate the teaching of Sullivan into the teaching of Fotsch as they relate to controlling the access to data and because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of enabling the ability to request authorization for a recipient to access stored data while comply with variety of privacy laws as taught by Sullivan in para. 0008 and 0023.
As per claim 3, claim 1 is incorporated and Fotsch discloses:
wherein the one or more memory storage repositories store the one or more record data objects in one or more relational database tables, wherein each of the one or more data elements are reflected within corresponding entries of the database tables, and wherein the ownership data is reflected within entries associated with the one or more data elements, at least by (paragraph [0046, 0069] which describes the databases that stores and maintains the medical records (e.g. record data objects, data elements) and the control to the data that the patients, healthcare providers, payors, etc. has.  Which includes granted/denied access to patient's electronic personal health record or portion thereof to a particular healthcare provider or another individual (para. 0089).
As per claim 4, claim 1 is incorporated and Fotsch discloses:
where in the one or more memory storage repositories are embodied as distributed memory storage areas, and wherein the one or more processors are associated with a central data management computing entity, at least by (paragraph [0128-0129] Fig. 15, which describes the distributed computing environment with memory storage processor, server (central data management computing entity) etc.)
As per claim 5, claim 4 is incorporated and Fotsch discloses:
wherein the central data management computing entity additionally comprises data management storage areas storing ownership data corresponding to data elements stored within a plurality of distributed memory storage areas, at least by (paragraph [0128-0129] Fig. 15, which describes the distributed computing environment with memory storage processor, server (central data management computing entity) etc.  Paragraph [0046, 0069] which describes the databases that stores and maintains the medical records (e.g. record data objects, data elements) and the control to the data that the patients, healthcare providers, payors, etc. has.  Which includes granted/denied access to patient's electronic personal health record or portion thereof to a particular healthcare provider or another individual (para. 0089).
As per claim 8, claim 1 is incorporated and Fotsch discloses:
wherein the one or more processors are further configured to: receive a new data element from a user computing entity, wherein the new data element has corresponding metadata identifying the user computing entity; based at least in part on the metadata, identify a record data object corresponding to the data element; and based at least in part on the identified record data object corresponding to the data element and the metadata, identify ownership data corresponding with the new data element, at least by (paragraph [0057, 0067, 0098, 0117] describes individuals identified as having been granted write access, and/or identifying the individual as a healthcare provider providing new data such “as attaching a particular document with the electronic personal health record, as well as import data from another data source (e.g., electronic medical record, e-prescribing system, or lab or x-ray results to a patients electronic personal health record” and “electronic personal health record is then updated at block 930 to reflect the editing that has occurred. In accordance with one embodiment, the patient or caregiver must accept changes made to the health record before the health record is updated” where the granted write access is the identified ownership data, the healthcare provider is the identified user computing entity and the associated updated records is the identified a record data object corresponding to the data element)
Claims 9, 10, 11 and 14 recite equivalent claim limitations as claims 1, 2, 3 and 8 above, except that they set forth the claimed invention as a method; Claims 15, 16, 17 and 20 recite equivalent claim limitations as claims 1, 2, 3 and 8 above, except that they set forth the claimed invention as a computer program product comprising a non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Claims 6, 7, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotsch, Wong and Sullivan further in view of Neagle (US 20180358117 A1) and Ginter et al. (US 5910987 A)
As per claim 6, claim 1 is incorporated and Fotsch fails to disclose:
wherein the one or more processors are further configured to: receive an ownership transfer request from a user computing entity for a specific data element of a record data object; determine a current owner of the specific data element; transmit an ownership transfer request notification to a user computing entity associated with the current owner of the specific data element; and upon receipt of a transfer approval from the user computing entity associated with the current owner of the specific data element, update ownership data associated with the specific data element.
However, Sullivan (US 20150101065 A1) teaches the above limitations at least by (paragraph [0026-0027, 0038] which describes receiving a request for approval to access a particular information from an individual, and owner of the information further choosing to grant access and approve such access by updating ).  
And, Neagle (US 20180358117 A1) teaches the above limitations at least by (paragraph [0018] which describes transferring ownership of an account and their data to another person)
Furthermore Ginter et al. (US 5910987 A) further teaches the above limitation at least by  (col. 217 lines 30-43, further describes transferring ownership with a process of receiving a ownership transfer request, informing the owner of the request, authorizing the transfer and completing the transfer of ownership.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to incorporate the teaching of Sullivan , Neagle and Ginter into the teaching of Fotsch and Wong as they relate to controlling the access to data and because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of enabling the ability to request authorization for a recipient to access stored data while comply with variety of privacy laws as taught by Sullivan in para. 0008 and 0023, Neagle in Abst. and Ginter in Abst.
As per claim 7, claim 6 is incorporated and Fotsch fails to disclose:
wherein the one or more processors are further configured to, upon receipt of the ownership transfer request for the specific data element of the record data object: determine a current owner of the record data object; transmit an ownership transfer request notification to a user computing entity associated with the current owner of the record data object associated with the specific data element; and upon receipt of the transfer approval from the user computing entity associated with the current owner of the specific data element and a second transfer approval from the user computing entity associated with the current owner of the record data object, update ownership data associated with the specific data element.
However, Sullivan (US 20150101065 A1) teaches the above limitations at least by (paragraph [0026-0027, 0038] which describes receiving a request for approval to access a particular information from an individual, and owner of the information further choosing to grant access and approve such access by updating ).  
And, Neagle (US 20180358117 A1) teaches the above limitations at least by (paragraph [0018] which describes transferring ownership of an account and their data to another person)
Furthermore Ginter et al. (US 5910987 A) further teaches the above limitation at least by  (col. 217 lines 30-43, further describes transferring ownership with a process of receiving a ownership transfer request, informing the owner of the request, authorizing the transfer and completing the transfer of owndership.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to incorporate the teaching of Sullivan , Neagle and Ginter into the teaching of Fotsch and Wong as they relate to controlling the access to data and because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of enabling the ability to request authorization for a recipient to access stored data while comply with variety of privacy laws as taught by Sullivan in para. 0008 and 0023, Neagle in Abst. and Ginter in Abst.
Claims 12 and 13 recite equivalent claim limitations as claims 6 and 7 above, except that they set forth the claimed invention as a method; Claims 18, 19 recite equivalent claim limitations as claim 6 and 7 above, except that they set forth the claimed invention as a computer program product comprising a non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152  
5/16/2021